NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

CARLOS TRAMONTANA, individually           )
and as trustee under a trust agreement,   )
and known as Trust No. 440, dated         )
August 31, 2012,                          )
                                          )
              Appellant,                  )
                                          )
v.                                        )         Case No. 2D16-2990
                                          )
BANK OF NEW YORK MELLON f/k/a             )
The Bank of New York, as trustee, on      )
behalf of the holders of the Alternative  )
Loan Trust 2005-51, Mortgage              )
Pass-Through Certificates Series 2005-51; )
and 440 WEST, INC.,                       )
                                          )
              Appellees.                  )
                                          )

Opinion filed November 15, 2017.

Appeal from the Circuit Court for Pinellas
County; Pamela A.M. Campbell, Judge.

Ian P. Hudson of The Law Office of Francis
M. King, St. Petersburg, for Appellant.

Sarah T. Weitz of Weitz & Schwartz, P.A.,
Fort Lauderdale, for Appellee Bank of New
York Mellon.


LaROSE, Chief Judge.
              Carlos Tramontana appeals the final judgment of foreclosure entered in

favor of Bank of New York Mellon (BNYM). He maintains that BNYM failed to establish

the amounts due and owing. We have jurisdiction. See Fla. R. App. P. 9.030(b)(1)(A).

We affirm the judgment.

              Mr. Tramontana argues that the trial court erred in admitting BNYM's loan

payment history, which included records from prior loan servicers. He contends that

BNYM failed to prove that the records qualified as business records under the evidence

code. See § 90.803(6), Fla. Stat. (2014). BNYM could have established these

documents as business records either by "providing evidence of a business relationship

or contractual obligation between the parties that ensures a substantial incentive for

accuracy" or "establish[ing] trustworthiness by independently confirming the accuracy of

the third-party's business records upon receipt." Bank of New York v. Calloway, 157
So. 3d 1064, 1072 (Fla. 4th DCA 2015). Mr. Tramontana argues that the record fails to

show that BNYM verified the prior servicers' records or offered any witness testimony to

establish such verification.

              Fatally, there is no trial transcript. Without a transcript, and in the absence

of fundamental error on its face, an appellate court will affirm a trial court's decision.

See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979)

("Without a record of the trial proceedings, the appellate court can not [sic] properly

resolve the underlying factual issues so as to conclude that the trial court's judgment is

not supported by the evidence or by an alternative theory."); see also 1321 Whitfield,

LLC v. Silverman, 67 So. 3d 435, 437 (Fla. 2d DCA 2011) (affirming final judgment of




                                             -2-
foreclosure where, due to absence of hearing transcript, this court was unable to

meaningfully review the trial court's findings).

              In this case, there is no record of the trial testimony, any objections, or the

trial court's rulings on such objections. The record simply reflects that the trial court

admitted the loan payment history into evidence. Further, the record is devoid of any

evidence introduced by Mr. Tramontana to disprove the amounts reflected in the loan

payment history. Without a transcript, Mr. Tramontana cannot prove that BNYM failed

to establish amounts due and owing or that the trial court reversibly erred. See

Snowden v. Wells Fargo Bank, 172 So. 3d 506, 507-08 (Fla. 1st DCA 2015).

              Affirmed.



LUCAS and BADALAMENTI, JJ., Concur.




                                            -3-